Reverse and Remand; Opinion Filed November 21, 2014.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-12-00923-CR

                         COREY THOMAS FREEMAN, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-80780-2011

                  MEMORANDUM OPINION ON REMAND
                           Before Justices Lang, Myers, and Evans
                                  Opinion by Justice Evans
       Corey Thomas Freeman was convicted of online solicitation of a minor under section

33.021(b) of the Texas Penal Code. On September 10, 2013, we affirmed the trial court’s

judgment. See Freeman v. State, No. 05-12-00923-CR, 2013 WL 4805698 (Tex. App.—Dallas

Sept. 10, 2013, pet. granted). After we issued our opinion and judgment, the Texas Court of

Criminal Appeals issued its opinion in Ex Parte Lo holding that section 33.021(b) is facially

unconstitutional. See Ex Parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). The court then

granted Freeman’s petition for review in this case, vacated our judgment, and remanded the

cause for reconsideration in light of Lo. See Freeman v. State, 425 S.W.3d 289 (Tex. Crim. App.

2014) (per curiam).

       A law that has been declared facially unconstitutional is void from its inception and

cannot provide a basis for any right or relief. See Ex Parte Chance, 439 S.W.3d 918, 918–19
(Tex. Crim. App. 2014) (per curiam) (Cochran, J., concurring). For this reason, a person may

always obtain relief from an indictment or conviction that was based on a penal statute that has

been declared unconstitutional. Id. at 919. “No one can be convicted for a non-existent crime

and no prior conviction based upon that unconstitutional statute is valid.” Id.

       Freeman was convicted under a statute that has been declared facially unconstitutional.

Because Freeman cannot lawfully be convicted for a crime that does not exist, we reverse the

trial court’s judgment, remand the cause, and direct the trial court to dismiss the indictment.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47
120923RF.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

COREY THOMAS FREEMAN, Appellant                     On Appeal from the 401st Judicial District
                                                    Court, Collin County, Texas
No. 05-12-00923-CR        V.                        Trial Court Cause No. 401-80780-2011.
                                                    Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                        Justices Lang and Myers participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is REVERSED
and the cause REMANDED with instructions to enter an order dismissing the indictment.


Judgment entered this 21st day of November, 2014.




                                             –3–